758 N.W.2d 277 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Mikus Dejuan BISHOP, Defendant-Appellant.
Docket No. 137168. COA No. 286366.
Supreme Court of Michigan.
December 18, 2008.

Order
On order of the Court, the application for leave to appeal the August 1, 2008 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, J., would grant leave to appeal for the reasons set forth in her dissenting statement in People v. Conway, 474 Mich. 1140, 716 N.W.2d 554 (2006).